NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 22-1479
                                    _______________

                        ELBER EUSTAQUIO YUMAN DAVILA,
                                                 Petitioner
                                      v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA
                            _______________

                       On Petition for Review of a Final Order of the
                              Board of Immigration Appeals
                                (Agency No. A216-429-991)
                            Immigration Judge: Jason L. Pope
                                     _______________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on November 17, 2022

                 Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                               (Filed: December 12, 2022 )
                                    _______________

                                       OPINION *
                                    _______________

BIBAS, Circuit Judge.

    Though immigration authorities must show their work in removal proceedings, they

need not mention every piece of evidence. We will thus dismiss in part and deny in part

this petition for review.


*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
                                     I. BACKGROUND

   Elber Eustaquio Yuman Davila is from Guatemala, where he was a truck driver. He

attracted attention from a gang, which extorted money from him weekly. A gangster once

put a knife to his ribs and threatened to stab him unless he paid up. Though he tried to avoid

the gang, its members kept harassing him for more money.

   Eventually, Yuman Davila traveled to his aunt’s home in the capital. Taking her advice,

he reported the gang’s extortion to both the public ministry and the police. Days later, the

gangsters left a letter for him at her house, saying they knew where he was.

   Frightened, Yuman Davila called the gangsters and warned them that he had reported

them to the police. In response, they “became furious” and “said that they would kill” him.

AR 55. After he returned to his hometown, the gang kept looking for him.

   Yuman Davila came to America about a year later, in June 2018. He overstayed his

work visa and was arrested after a traffic incident. The next month, immigration authorities

started removal proceedings. He conceded that he was removable but sought asylum, with-

holding of removal, and Convention Against Torture protection. The immigration judge

found him credible but denied all three types of relief. The Board of Immigration Appeals

dismissed his appeal.

   When the Board’s decision adopts the immigration judge’s, we review both. Doe v.

Att’y Gen., 956 F.3d 135, 141 (3d Cir. 2020). We review factual findings for substantial

evidence and legal conclusions de novo. Herrera-Reyes v. Att’y Gen., 952 F.3d 101, 106

(3d Cir. 2020).



                                              2
              II. WE LACK JURISDICTION TO REVIEW HIS ASYLUM CLAIM

   For asylum, Yuman Davila had to apply within a year of arriving in the United States.

8 U.S.C. § 1158(a)(2)(B). He did not. But he says we should still consider his late applica-

tion because of “changed circumstances” that “materially affect” his eligibility.

§ 1158(a)(2)(D). Circumstances changed, he says, when his family told him in June 2021

that the gangsters were still looking for him.

   Yet Yuman Davila did not show that the gang’s interest in him “either significantly

increased or intensified,” so the immigration judge and the Board rejected his argument.

AR 4, 58–60. We lack jurisdiction to review that decision. § 1158(a)(3); Sukwanputra v.

Gonzales, 434 F.3d 627, 633–35 (3d Cir. 2006). And despite his efforts, he has not shown

that the Board made a legal mistake over which we have jurisdiction. See § 1252(a)(2)(D).

The Board properly applied the “principles govern[ing]” the changed-circumstances in-

quiry. See In re D-G-C-, 28 I&N Dec. 297, 300–02 (B.I.A. 2021), cited in AR 4. We will

thus dismiss this part of his petition.

                           III. HIS WITHHOLDING CLAIM FAILS

   For withholding of removal, Yuman Davila must show that he belonged to a cognizable

“particular social group” and that “his membership in the group is one central reason why

he was or will be targeted for persecution.” 8 U.S.C. § 1231(b)(3)(A); Gonzalez-Posadas

v. Att’y Gen., 781 F.3d 677, 684–85 (3d Cir. 2015) (internal quotation marks omitted). He

proposes two social groups. But the first one does not count, and his membership in the

second was not a “central reason” for his persecution.



                                                 3
   A. Resisting extortion cannot define a cognizable social group

   Yuman Davila’s first proposed group is “Guatemalan males who resist extortion by

street gangs.” AR 61. But that group is not cognizable because it does not “exist inde-

pendently” of the extortion: a group “cannot be created by the alleged underlying persecu-

tion.” Lukwago v. Ashcroft, 329 F.3d 157, 172 (3d Cir. 2003). Thus, his claim that the

immigration judge and the Board misapplied Lukwago fails. Compare id. at 174–75 (dis-

tinguishing a non-cognizable group of abducted child soldiers from a cognizable group of

those child soldiers who escaped), with Reply Br. 14–17 & n.8.

   B. Reporting the gang to the police was not a central reason for his persecution

   The immigration judge found that Yuman Davila belonged to a cognizable social group

of those “who have publicly assisted law enforcement against violent gangs in Guatemala.”

AR 60–61. He also found that Yuman Davila had been persecuted. But he concluded that

these two things were not closely related: Yuman Davila’s membership in that group “was

not one central reason” for his persecution. AR 61. He had been threatened for money, not

for helping the police. The Board agreed.

   So do we. There is substantial evidence that “an essential or principal reason” that the

gangsters threatened Yuman Davila was money, not to punish him for reporting them to

the police. Gonzalez-Posadas, 781 F.3d at 685–86; Thayalan v. Att’y Gen., 997 F.3d 132,

142–44 (3d Cir. 2021). He concedes that he was “initially victimized for financial reasons.”

Reply Br. 5 n.2. And as the immigration judge explained, neither the level of violence nor

the nature of the threats changed. Before he ever complained to the police, the gangsters

threatened him with a knife for money; after his complaint, they kept demanding money.

                                             4
True, after he called them and mentioned his complaint to the police, they grew “furious”

and threatened to kill him. AR 55. So “other interpretations of the record are certainly

possible.” Gonzalez-Posadas, 781 F.3d at 687. But “substantial evidence [still] supports

the agency’s determination” that his helping the police was not a central reason for his

persecution. Id.

   Fighting this conclusion, Yuman Davila argues that both the immigration judge and the

Board procedurally erred. He says they disregarded his testimony that the gangsters “be-

came furious” and “swore they would retaliate” when he told them that he had complained

to the police. Pet’r’s Br. 21 (quoting AR 168, 333). But they did not disregard this testi-

mony. The immigration judge acknowledged that he had “told the gang members that he

had reported them to law enforcement” and explained that the continuing threats were

about money. AR 61. The Board did likewise. They need not go further to “expressly parse

each point or discuss each piece of evidence presented.” Fei Yan Zhu v. Att’y Gen., 744

F.3d 268, 272 (3d Cir. 2014).

   Yuman Davila also asserts that the immigration judge and the Board should have ana-

lyzed whether there is a “pattern or practice” of persecuting those who help the police

against gangs. Pet’r’s Br. 25–27 (quoting 8 C.F.R. § 1208.13(b)(2)(iii)). But because he

never made that argument to the Board, he has failed to exhaust this issue. See Lin v. Att’y

Gen., 543 F.3d 114, 119–22 (3d Cir. 2008); Thayalan, 997 F.3d at 144 n.5. We thus cannot

review it. 8 U.S.C. § 1252(d)(1); see also Lin, 543 F.3d at 119–22.




                                             5
             IV. HIS CONVENTION AGAINST TORTURE CLAIM FAILS TOO

   Finally, for his Convention claim, Yuman Davila must show that he would more likely

than not be tortured upon returning to Guatemala and that the Guatemalan government

would acquiesce to his torture. Myrie v. Att’y Gen., 855 F.3d 509, 515–16 (3d Cir. 2017).

Though he disputes it, the immigration judge and the Board properly rejected his claim of

governmental acquiescence. First, they found that public officials would likely address his

reports. That finding is supported by substantial evidence: the Guatemalan police previ-

ously helped him and other victims of extortion. See Galeas Figueroa v. Att’y Gen., 998

F.3d 77, 92–93 (3d Cir. 2021). And second, they correctly concluded that this response

would not be acquiescence. “[A]s a matter of law, the [Guatemalan] government’s likely

response to future reports of crime—taking a report and commencing an investigation—

does not constitute acquiescence.” Id. That conclusion defeats Yuman Davila’s Convention

claim. Id.

                                       * * * * *

   Because we lack jurisdiction to review Yuman Davila’s asylum claim, we will dismiss

that part of his petition. And because his withholding and Convention claims fail on the

merits, we will deny the rest.




                                            6